Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102 in light of Patton et al, US 20120317198 A1 (Dec. 13, 2012). All dependent claims incorporate the rejections of the claims on which they depend. 
As to claim 1:
A method for displaying information, comprising: 
acquiring one or more user tags of a user account associated with an information page, in response to a trigger operation on the information page, wherein the one or more user tags correspond to one or more types of media files of the user account; (Patton: paragraph 17, “User interests preferably include explicit interests, which are preferably directly extracted from the retrieved information.  Explicit interests preferably include interests that are explicitly identified as interests in the retrieved information.  Explicit interests can be extracted from account profile information associated with the account identifier, wherein the account profile includes keywords, categories, and/or pages explicitly tagged as interests (e.g. an "interested in" section that lists user interests in bands, music genres, food categories, sport teams, activities, etc.).”; paragraph 21)
displaying the one or more user tags on the information page; and (Patton: paragraph 15, “user profile preferably includes user interests, social network connections, 
and user settings, but can additionally include user history or any other 
suitable data indicative of user interests”; paragraph 42, displaying tags related to interest groups based on similarity with a user)
displaying an associated user account corresponding to a target user tag in response to an operation of selecting the target user tag from the one or more user tags. (Patton: figure 2, particularly element S170)

As to claim 2:
The method according to claim 1, wherein said acquiring one or more the user tags of the user account associated with the information page further comprises: 
acquiring a media file set of the user account according to the user a count; (Patton: paragraph 17, “explicit interests can be extracted from account profile information associated with the account identifier, wherein the account profile includes keywords, categories, and/or pages explicitly tagged as interests (e.g. an "interested in" section that lists user interests in bands, music genres, food categories, sport teams, activities, etc.).”)
obtaining file tag of the each media file by analyzing each media file in the media file set; (Patton: paragraph 29, “The media input preferably includes audio input, image input, and/or video input.  The media input is preferably device-generated (e.g. a photo taken by the device), but can alternatively be media from an external 
source (e.g. a video found on the Internet).  The media input is preferably processed to extract the query parameter.”) 
obtaining a file tag set of the user account by summarizing the file tag of the each media file; (Patton: paragraph 29, “Additionally or alternatively, query parameters can be processed and stored within the user profile as a user interest.  A query parameter can include a time input, a text input, a location selection, a media input, or any other suitable query parameter.”) 
and obtaining the one or more user tags of the user account from the file tag set of the user account. (Patton: paragraph 16, “  User interests are preferably derived from the retrieved information associated with the one or more account identifiers provided for one or more social networks in association with the user, but can also be derived from information received from the user.  User interests are preferably derived from public information associated with the account identifiers”; paragraph 29, “the profile picture of a user is used to create the primary person identity associated with the account.”) 

As to claim 3:
The method according to claim 2, wherein said acquiring the media file set of the user account according to the user account further comprises: 
obtaining all media files that published by the user account; (Patton: paragraph 16, “User interests are preferably derived from keywords, images, videos, or any other suitable form of media found in the profile, location, profile picture, posts, social network contacts, stated user interests, the account associated content feed, or any other suitable public information associated with the account.  User interests preferably include positive interests, or subject matter in which the user is interested in, and can additionally include negative interests, or subject matter in which the user is specifically not interested (e.g. interest exclusions)”) 
obtaining popularity of each media file according to a type and number of interactive operations received by the each media file; and  (Patton: paragrpah 25, “The location region is preferably increased to find more proximal users, and decreased to find less proximal users.  The location region can be adjusted by adjusting the search distance away from the user location (e.g. searching within a 2 block radius instead of a 1 mile radius), by adjusting the level of predefined region categorization (e.g. searching within a city instead of searching within a district), or adjusting any other suitable location region parameter.  The location region is preferably incrementally expanded and/or contracted until the desired numbers of users are found.”)
obtaining the media file set, wherein the popularity of each media file in the media file set is greater than a preset popularity threshold. (Patton: paragraph 25;  paragraph 29, “  After processing media posted from the sports-focused news account and identifying several person identities that correspond to popular athletes, the person identities of the athletes can be associated with the sports-focused news account (e.g. added as an attribute of that account).  The person identity is then matched against person identities associated with connections associated with retrieved content.”)

As to claim 4:
The method according to claim 3, wherein said obtaining the popularity of each media file according to the type and number of the interactive operations received by the each media file further comprises: obtaining, by performing a weighting process on the number of the interactive operations according to a weighting factor corresponding to the type of the interactive operations, the popularity of each media file. (Patton: paragraph 35, “content of the social network is preferably acquired for a plurality of select locations, such as popular locations (e.g. locations with a high volumes or relative densities of content generation), locations of high interest to the user (e.g. locations with high volumes of content generation by the user or the user's connections, locations that the user typically generates content from, locations that the user generates content around, etc.), or any suitable given location.  The content is preferably then organized or processed such that user location and/or user parameters can be used to select a portion of the content”; paragraph 41, disclosing weighting of elements) 

As to claim 5:
The method according to claim 4, wherein said obtaining, by performing the weighting process on the number of the interactive operations according to a weighting factor corresponding to the type of the interactive operations, the popularity of each media file further comprises: 
acquiring one or more operation parameters, wherein the one or more operation parameters include a number of clicking, a number of commenting, a number of sharing, and a number of liking within a preset time period of each media file; and obtaining the popularity of the each media file by forming a weighting and summing process on the one or more operation parameters according to the respective weighting factors corresponding to the one or more operation parameters. (Patton: paragraph 35, “The degree of interest in the connection can be another relevance factor.  For example, content can be considered more relevant if the user is highly interested in the connection associated with the content.”; paragraph 35, “The rarity of the content parameter combination for the given piece of content can be another factor.  ”)


As to claim 6:
The method according to claim 2, wherein said obtaining the file tag of the each media file by analyzing the each media file in the media file set, further comprises: 
acquiring one or more feature words of the each media file in the media file set; 
generating vocabulary similarity between each feature word and a candidate file tag in a preset candidate file tag library; and (Patton: paragraph 29, “The text input can 
include a search string, a category keyword, a location name (e.g. a symbolic 
location input), or any suitable text input.  ”)
selecting the candidate file tag with the vocabulary similarity greater than a preset similarity threshold as the file tag of respective media file. (Patton: paragraph 29, “the text input can additionally be processed to abstract the received text, preferably by using a hierarchical language/meaning tree, but alternatively by using any other suitable natural language processing technique.  For example, "Baseball" can be abstracted to "Sports." The location selection can include a selection from a list (e.g. one presented by the native application on the user's user device), a selection of a pre-defined area on a map (e.g. a politically bounded area, a geographically bounded area, a culturally bounded area, etc.), a selection of a user-drawn area on a map, a selection of a distance, or any other suitable location selection.”)

As to claim 7:
The method according to claim 6, wherein said acquiring one or more feature words of the each media file in the media file set further comprises at least one of the following blocks: acquiring file attribute information of the each media file, and extracting the one or more feature words from the file attribute information having at least one of a title and content introduction text; and obtaining, by recognizing the each media file based on a pre-trained file recognition model, the one or more feature words. (Patton: paragraph 40, “The location associated with the content can include the tagged location of the content, a location referenced in the content, a location extrapolated from the content (e.g. "Bay Area" can be extracted from a mention of "Philz")”)

As to claim 8:
The method according to claim 2, wherein said obtaining the one or more user tags of the user account from the file tag set of the user account further comprises: acquiring the number of respective file tag in the file tag set of the user account; and selecting the file tag whose number meets a preset user tag condition as the one or more user tag of the user account.  (Patton: paragraph 42, “Content can alternatively be organized into an interest group, wherein the categorization condition is preferably a popularity threshold or degree of interest threshold, such that the interest group includes content generated by popular users or authors with interests similar to those of the user.”; paragraph 44, “The distance between the content location of a piece of content and the user location is preferably indirectly proportional to the relevance score (e.g. content from a closer location--more proximal to the primary user--is more relevant).  Additionally, the duration of time between the content time and the request time is preferably indirectly proportional to the relevance score”)

As to claim 9:
The method according to claim 1, wherein said displaying, the associated user account corresponding to the target user tag in response to the operation of selecting the target user tag from the one or more user tags, further comprises: obtaining the associated user account with a user tag the same as the target user tag, and displaying the associated user account corresponding to the user tag. (Patton: paragraph 9, “his method functions to connect users 100 to other users 400 around them … the method functions to identify people 400 located near the user 100 by identifying authors of content 450 generated near the user's location, wherein the content is content generated through a social network platform”) 


As to claim 10:
The method according to claim 1, wherein said acquiring one or more user tags of the user account associated with the information page further comprises: sending tag request to a server, the tag request including an identifier of the user account; and receiving the one or more user tags returned by the server side based on the tag request. . (Patton: paragraph 9, “his method functions to connect users 100 to other users 400 around them … the method functions to identify people 400 located near the user 100 by identifying authors of content 450 generated near the user's location, wherein the content is content generated through a social network platform”; paragraph 25, “the location region can be adjusted to achieve a desired number of nearby users, wherein nearby users are the authors of the location-associated content”)



As to claim 11:
The method according to claim 1, wherein said displaying the associated user account corresponding to the target user tag further comprises: sending account request to the server, the account request having an identifier of the target user tag; and receiving the associated user account returned by the server based on the account request.  (Patton: paragraph 9, “his method functions to connect users 100 to other users 400 around them … the method functions to identify people 400 located near the user 100 by identifying authors of content 450 generated near the user's location, wherein the content is content generated through a social network platform”; paragraph 25, “the location region can be adjusted to achieve a desired number of nearby users, wherein nearby users are the authors of the location-associated content”)


Claims 12-20 are parallel to the above claims, albeit in a different statutory class, and are likewise rejected for parallel reasons as to those noted above.


Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the 
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, January 12, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157